DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. 20160157522 A1 (hereinafter Zhu).
Regarding claim 1, Zhu discloses an electronic cigarette (Abstract).  The cigarette comprises a mouthpiece (Fig. 5, mouthpiece 91, ¶59), a mouthpiece connector (Fig. 5, mouthpiece connector 92, ¶59), a glass liquid pipe (Fig. 5, e-liquid storage tube 11, ¶57), a connecting rod (Figs. 1&2, center hollow air passage 571, ¶39 and Fig. 5, vapor passage 31, ¶48) and a vaporizing element (Fig. 5, vaporizer 5, ¶39); the vaporizing element comprising a heating body (Fig. 5, heating element 54, ¶39) and a liquid-guiding medium (Fig. 5, cylindrical e-liquid medium 55, ¶39) covering an outer side of the heating body (Seen in Fig. 5 where heating element 54 is covered by cylindrical e-liquid medium); the connecting rod passing through the glass liquid pipe, a mounting groove disposed at a lower end of the connecting rod (Fig. 5, upper end threads 531, ¶42), and an upper end of the connecting rod screwed with the mouthpiece connector (Fig. 59, threaded lower portion 921, ¶59); the connecting rod made of ceramic material (¶40) and being hollow inside; an inner wall of the mounting groove having a plurality of liquid-guiding holes (Fig. 5, e-liquid conduit openings 51, ¶41) formed thereon capable of guiding e-liquid to the liquid guiding medium; and the mouthpiece and the mouthpiece connector screwed together (¶9).
Regarding claim 5, Zhu discloses the electronic cigarette according to claim 1, as discussed above.  Zhu further discloses wherein the liquid-guiding medium is a non-woven fabric. Specifically Zhu discloses “the cylindrical e-liquid medium is made from at least one of: cotton fibers, polypropylene fibers, terylene fibers, nylon fibers; and porous ceramic materials.” ¶9.  These materials, are considered to encompass non-woven fabric.
Regarding claim 8, Zhu discloses the electronic cigarette according to claim 1, as discussed above.  Zhu further discloses wherein a first sealant (Fig. 1, e-liquid refill sealing element 24, ¶60) is disposed at where the connecting rod is connected with the mouthpiece connector.
Regarding claim 9, Zhu discloses the electronic cigarette according to claim 1, as discussed above.  Zhu further discloses wherein a second sealant (Fig. 8, mouthpiece sealing ring 93, ¶59) is disposed at where the mouthpiece is connected with the mouthpiece connector.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claims 1, 5, 8-9 above, and further in view of KR-20150047616-A (hereinafter Kebaili) foreign translation relied upon.
Regarding claim 2, Zhu discloses the electronic cigarette according to claim 1, as discussed above.  Zhu further discloses wherein a heating element of the heating body is a heating wire (¶12).
Zhu does not explicitly disclose a lower end of the heating wire and the liquid-guiding medium has a heating wire silicone pad. 
Kebaili discloses an electrical smoking article with one or more micro heaters (Abstract).  Kebaili then teaches the microheaters in great detail including materials of construction.  Specifically, KEBAILI teaches that a heater may sit upon a support layer (¶71).  This support layer may be silicone.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to provide a lower end of the heating wire and the liquid-guiding medium has a heating wire silicone pad as taught in Kebaili.  A person of ordinary skill in the art would add a silicone pad to both provide additional support for the heating wire and to provide protection to the wire.  Doing so would improve the structural integrity of the components of the electronic cigarette and prevent damage to the heating wire.
Regarding claim 3, the combination of Zhu in view of Kebaili discloses the electronic cigarette according to claim 2, as discussed above.  The combination does not explicitly disclose wherein a screw member disposed underneath the heating wire silicone pad.
Zhu discloses that the components of the electronic cigarette are joined with threaded connections.  Zhu also discloses that the screwed connection connects the heating wire component to the electrical component.
Kebaili teaches a silicone support that is directly under the microheater (¶71).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhu in view of Kebaili to provide wherein a screw member disposed underneath the heating wire silicone pad.  A person of ordinary skill in the art including a silicone support pad would place the pad in contact with the heating wire.  Then the screwed connection would necessarily be underneath the silicone support pad.  Placing the silicone support pad between the heating element and the screwed connections would be an obvious location and yield predictable results.
Regarding claim 4, the combination of Zhu in view of Kebaili discloses the electronic cigarette according to claim 2, as discussed above.  The combination does not explicitly disclose wherein the heating body further comprises an electrode disposed at a lower end of the mounting groove, and an insulating coil enclosing the electrode.
Zhu discloses an electric connector assembly 6. (Fig. 3, ¶56).  The assembly comprises an insulation cover 63.  Further the assembly comprises an electrode 62 to electrically connect the heating element to the electrical connector assembly.  The insulation cover is positioned to provide insulation between the first and second terminals of the electrical power supply (¶18, Claim 15). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Zhu in view of Kebaili to provide wherein the heating body further comprises an electrode disposed at a lower end of the mounting groove, and an insulating coil enclosing the electrode as taught in Zhu.  A person of ordinary skill in the art would obviously desire to provide insulation at the connection points.  It is well known to provide insulation to electrical components.  Doing so protects the user and efficiently uses the electrical energy.  
Regarding claim 6, the combination of Zhu in view of Kebaili discloses the electronic cigarette according to claim 4, as discussed above.  The combination does not explicitly disclose wherein a heat-resisting insulating tube covering the electrode is disposed underneath the heating wire silicone pad.
KEBAILI teaches that the shell maybe comprised of a heat resistant polymer or metal.  (¶119).  Kebaili further teaches that the microheater positioning maybe altered and that 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Zhu in view of Kebaili to provide wherein a heat-resisting insulating tube covering the electrode is disposed underneath the heating wire silicone pad.  A person of ordinary skill in the art would obviously include a heat resistant material of construction when manufacturing an electronic cigarette.  An electronic cigarette must generate heat in order to vaporize the e-liquid.  A person of skill in the art would use a heat resistant material to protect the components of the electronic cigarette from damage thereby extending the life of the electronic cigarette.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Kebaili as applied to claim2-4 and 6 above, and further in view of US 20150216236 A1(hereinafter Bless).
Regarding claim 7, the combination of Zhu in view of KEBAILI discloses the electronic cigarette according to claim 3, as discussed above.  The combination does not explicitly disclose wherein a glass sealant silicone is disposed at where the upper end of the screw member is in contact with the glass liquid pipe.
Bless teaches an aerosol deliver device comprising multiple outer bodies and a related assembly method (Abstract).  Bless teaches that the outer bodies and the coupler can be formed of any of the following: “plastic (e.g., polycarbonate or acrylonitrile butadiene styrene 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Zhu in view of Kebaili to provide wherein a glass sealant silicone is disposed at where the upper end of the screw member is in contact with the glass liquid pipe as taught in Bless.  A person of ordinary skill in the art would desire to prevent leaks of e-liquid to the outside of the electronic cigarette.  Therefore, the use of a sealant would obvious to improve the leak-proof condition of the assembled electronic cigarette.  Silicone is a well-known sealant for sealing components of an electronic cigarette.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                         


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747